Citation Nr: 1744088	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  15-00 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) claimed as due to military sexual assault (MST) or other events.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for PTSD.

In November 2014, the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.

In August 2016, the Veteran withdrew his prior request to testify at a video-conference hearing before a Veterans Law Judge.

The Board acknowledges that when a veteran files a claim to receive benefits only for a particular diagnosis such as PTSD, the claim is not limited to that particular diagnosis, but is for the symptoms his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the record reflects diagnoses of anxiety and depression; however, because those disorders were specifically claimed and adjudicated in prior rating decisions, they are not considered here.  This appeal is limited to consideration of PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Credible supporting evidence has not been received to corroborate the reports that the claimed military sexual trauma occurred.

2.  PTSD has not been attributed to the Veteran testifying about another soldier who stole his wallet or to the Veteran's delay in visiting his grandmother during military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD due to military sexual trauma or other events have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2010.  After the Veteran clarified to the RO in December 2012 that he was claiming service connection for PTSD due to MST, the RO sent an additional letter to the Veteran on the same day that included additional notice pertinent to such claims.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant procuring relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel records, VA and private treatment records, opinions from a VA social worker, and lay statements are associated with the claims file.  

The Veteran was not provided a VA examination to evaluate his claimed PTSD disability; however, as explained in detail below, VA has no duty to provide an examination in this case because the Veteran has not provided competent, credible evidence sufficient to corroborate his account of the in-service stressor incidents.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor(s); and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  Regarding the requirements for properly diagnosing PTSD, section 4.125(a) directs that a diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013).  38 C.F.R. § 4.125(a) (2016).

Effective August 4, 2014, however, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replacing them with the Fifth Edition of the DSM (DSM-5).  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014) (revising 38 C.F.R. § 4.125 to require that diagnoses conform to the DSM-5 for all claims that were received by VA or pending before the AOJ on or after August 4, 2014).  Although the Veteran's case was certified after DSM-5, his claim was received in September 2010 prior to the 2013 publication of DSM-5 and prior to the 2014 amendments.  Therefore, a diagnosis of PTSD in this case must conform to the diagnostic criteria outlined in DSM-IV.

The Veteran contends that he has PTSD due to MST involving a staff sergeant fondling his genitals.  In his September 2010 claim, he stated that his PTSD began in 1962.  In January 2013, he identified three military stressors that occurred in an unknown order in May, August, and September 1961.  He reported sexual assault in which a staff sergeant fondled his genitals, being denied leave because his wallet had been stolen and was used as evidence in a trial, and not being able to see his grandmother, who raised him.  He reported that following these events, he "asked for a change in [military occupational specialty (MOS)] and section" in September 1961, that he had an "increase in medications," was undereating, and had a "fear of soldiers."

In prior statements made in support of a service connection claim for depression and anxiety, the Veteran or others provided more detail regarding the incidents with his wallet and grandmother.  In June 2006, the Veteran stated that a fellow African American soldier had stolen his wallet, his white sergeant insisted the Veteran press charges, the Veteran testified against the soldier, and the soldier served time in the stockade for this offense.  The Veteran stated he believed the "punishment did not fit the crime" and he had felt guilty for his role in the events that resulted in another African American soldier's punishment.

In correspondence received in May 2008, the Veteran's brother-in-law reported that after the Veteran's wallet was stolen during military service, the Army held his wallet with all of his earnings for the investigation.  As a result, the Veteran "was unable to see his grandmother during his leave time" and regularly experienced "regret, sadness, and mistrust" as a result of this incident.  The brother-in-law also stated that after military service, the Veteran had worked at a liquor store, which was robbed one night and he had "experienced those feelings along with flashbacks regarding his military robbery."

The Veteran's claim that he has PTSD related to an in-service sexual assault falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran's service treatment records are entirely silent for complaints, diagnosis, or treatment for psychological problems or impairment.  In a January 1962 separation report of medical history, the Veteran denied currently or ever having depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, nervous trouble of any sort, loss of memory or amnesia, or recent gain or loss of weight.  The records document medication prescribed on a couple occasions for headache or cold symptoms.  On separation examination the same day, his psychiatric function was reported as normal on clinical evaluation and his weight was recorded as 142.5 pounds, which represented a weight gain of over 20 pounds since induction examination in January 1962 when his weight was recorded as 124 pounds.

The Veteran's service personnel records identify is grade or rank on induction to the Army as E-1 and as E-3 at separation, reflecting promotions during his two years and three months of active duty service.  The records documented no problems with his conduct and indicated he was eligible for reenlistment.  A record of assignments listed his principal duty after basic training as "supply handler" throughout the remainder of his service; his DD Form 214 listed his MOS as "clerk."

Post-service private treatment records dating since January 2005 are silent for complaints, findings, or diagnosis of psychiatric problems.  Instead, the records consistently document the Veteran's mood and affect as appropriate on examination.

Subsequently, the Veteran established VA medical care in February 2006.  At that time, he denied experiencing military sexual trauma, but depression screening was positive.  He stated that he experiences "anxiety about incidents that happened while in service as well as while he was growing up in the Southern U.S."  During May 2006 VA primary care, the Veteran refused PTSD screening.  A July 2006 PTSD screen was negative with the Veteran responding "no" to all four question.  (The PTSD screening tool asks four questions about experiencing particular symptoms with particular frequency, including nightmares; trying not to think about a traumatic event or avoiding situations that are reminders of the event; feeling constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or surroundings).  

During a March 2006 VA psychiatry evaluation, the Veteran reported that a military friend had stolen his wallet, never apologized, and the Veteran felt sad and thought about the event frequently.  He stated that he had planned to visit his sick grandmother at the time, but the incident with the stolen wallet delayed the visit, causing him to feel guilty.  He related that his grandmother died eight years after this event.  He denied feeling depressed now or in the past and denied symptoms of anxiety.  The assessment was adjustment disorder.  

In March 2009, the Veteran's PTSD screen was positive and he presented for another VA psychiatric consultation.  He reported perseverated thinking about past events that caused a delay in being reunited with his grandmother who raised him.  He described his wallet being stolen and being unable to see his grandmother before her dementia progressed and she could no longer speak rationally.  He also reported "feeling sexually harassed" by a staff sergeant who helped the Veteran fix a light bulb in his apartment.  Finally, he stated that he injured a finger while shoveling snow in 1995 and recalls this injury every time it snows.  The impression was anxiety not otherwise specified (NOS).  The psychiatrist discussed the positive PTSD screen with the Veteran, concluded that PTSD was unlikely, and indicated that further intervention was not required.

An April 2011 VA psychiatry note reflects the Veteran's report of anxiety symptoms and being sexually abused by a platoon sergeant.  He stated he preferred not to discuss trauma or details of what happened due to embarrassment, but he had suffered continuously since then and was unable to get the incident out of his mind.  The impression included military sexual trauma and PTSD.  Thereafter, the Veteran began attending individual and group therapy sessions.  

In July 2012 and October 2014 letters, a VA social worker stated that since March 2012 the Veteran had attended a Men's MST support group she facilitated.  The social worker reported that the Veteran was "reportedly assaulted" and "currently suffering multiple symptoms as a result of the military sexual trauma he experienced" and had "problems trusting men of authority throughout his life."  She related that the Veteran did not report the MST due to shame and embarrassment, adding that the Veteran had "hoped to make the military his career, but the MST incident discouraged him from following that aspiration."

In November 2014, the Veteran testified that around November 1961 as he was leaving the mess hall, his sergeant asked him to go with him to his family quarters to "help him straighten the place up" after his family had moved out.  He testified that when he arrived, a stepladder was under a lightbulb and the sergeant fondled him once he climbed the stepladder.  He stated that he never told anyone, that he was later promoted by the sergeant, and first sought treatment for PTSD at VA.

Having considered the medical and lay evidence of record, the Board finds that service connection for PTSD based on military sexual trauma or other events is not warranted.  

In this case, the Board finds that the Veteran has not presented credible supporting evidence that the claimed in-service MST occurred.  The changes he reported experiencing after the alleged event are either unsupported or contradicted by the evidence of record.  For example, although he reported requesting a change in MOS and section and developing a fear of soldiers, his military records do not document any such request or any difficulty interacting or engaging with others.  Similarly, his report of increasing the use of medications and undereating after the alleged MST are not credible because his service treatment records reflect no increased use of any medications and document a weight gain of more than 20 pounds between induction and separation examination.  Moreover, while a deterioration of work performance is common following a personal trauma, the Veteran's performance appears to have improved as reflected by his promotion.

The Board also finds that years of post-service treatment records in which the Veteran's physician observed his mood and affect to be appropriate weigh against his subsequent reports of PTSD symptoms.  Notably, when he subsequently established VA medical care, he denied symptoms of PTSD during routine screenings.  Furthermore, during at least one VA treatment visit, he attributed psychiatric symptoms to events that happened in childhood prior to military service.

Based on the foregoing evidence, the Board concludes that credible supporting evidence that an in-service MST stressor occurred has not been received.  Moreover, the Board observes that the medical evidence of record does not identify either the Veteran's experience reportedly testifying against another soldier or his delay in visiting his grandmother in declining health as traumatic events sufficient to support a diagnosis of PTSD.

Accordingly, to the extent that some VA personnel have diagnosed PTSD, the Board concludes that such diagnosis was not rendered in accordance with DSM-IV as required by 38 C.F.R. §4.125(a) because the diagnosis necessarily was based on events that have not been established or confirmed by credible supporting evidence.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


